Case 3:20-cv-00173-G-BN Document 42 Filed 12/14/20        Page 1 of 1 PageID 289



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

MAKALA KIERRA WRIGHT,                    )
                                         )
             Plaintiff,                  )
                                         )
V.                                       )         No. 3:20-cv-0173-G-BN
                                         )
FEDERAL BUREAU OF                        )
INVESTIGATION,                           )
                                         )
             Defendant.                  )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       SO ORDERED.

December 14, 2020.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
